DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/23/2019.  As directed by the amendment: claims 1 – 20 have been cancelled, and 21 – 36 have been added.  Thus, claims 21 – 36 are presently pending in this application with claims 21 – 25 currently withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species E (claims 26 – 36) in the reply filed on 01/11/2022 is acknowledged.
Claims 21 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 26 – 30, 33, 34, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brennan (U.S. 6,508,781) in view of Leonhardt (U.S. 3,835,690).
Regarding claim 26, Brennan teaches a method for making a vibrational catheter device, comprising: 
providing a transition connector (76, Figure 5) comprising a proximal portion and a distal portion, the transition connector having a bore (bore through element 76 as shown in Figure 5), with the proximal portion and the distal portion overlying the bore as shown in Figure 5; 
inserting a proximal end of an ultrasound transmission member (16) into the bore as shown in Figure 5; 
and crimping at least part of the transition connector (as discussed in Col. 5, lines 37 – 40).
However, Brennan does not teach that crimping at least part of the transition connector in a manner so as to apply greater force to the proximal portion than to the distal portion to secure the proximal end of the ultrasound transmission member within the bore, wherein the act of crimping is performed with a tapered crimping tool having a contact surface that contacts the proximal portion of the transition connector overlying the bore before contacting the distal portion of the transition connector overlying the bore.
Leonhardt teaches a method for making a catheter similar to Brennan and the current application, further including that crimping at least part of the transition connector in a manner so as to apply greater force to the proximal portion than to the distal portion to secure the proximal end of the ultrasound transmission member within the bore (Col. 5 lines 4 – 19 describes a greater force applied to area 33 which is proximal to the area 34 on the right side of Figure 4), wherein the act of crimping is 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Leonhardt with the method of Brennan in order to apply and vary force in the crimping process in sections (Col. 5, lines 4 – 19).
Regarding claim 27, Brennan teaches that the proximal end of the ultrasound transmission member inserted into the bore of the transition connector is not tapered as shown in Figure 5.
Regarding claim 28, Brennan teaches a method for making a vibrational catheter device, comprising: 
providing a transition connector (76, Figure 5) comprising a proximal portion and a distal portion, the transition connector having a bore (bore through element 76 as shown in Figure 5);
inserting a proximal end of an ultrasound transmission member (16) into the bore as shown in Figure 5; 
performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member (as discussed in Col. 5, lines 37 – 40).
However, Brennan does not teach that performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member; and performing a second crimping to crimp a second portion of the transition connector overlying an adjacent portion of the ultrasound transmission member, wherein the first crimping applies a greater force to the ultrasound transmission member within the bore than the second crimping, to secure the proximal end of the ultrasound transmission member within the bore.
Leonhardt teaches a method for making a catheter similar to Brennan and the current application, further including that performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member; and performing a second crimping to crimp a second portion of the transition connector overlying an adjacent portion of the ultrasound transmission member (Col. 5, lines 4 – 19 describes crimping in section in order to vary the pressing force and Col. 4, lines 22 – 26 describes adjacent sections are crimped in order), wherein the first crimping applies a greater force to the ultrasound transmission member within the bore than the second crimping, to secure the proximal end of the ultrasound transmission member within the bore (Col. 5 lines 4 – 19 describes a greater force applied to area 33 which is proximal to the area 34 on the right side of Figure 4).  Examiner notes that in the combined system of Brennan and Leonhardt, it would be obvious to one having ordinary skill in the art at the time the application was filed that the combined method includes performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member; and performing a second crimping to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Leonhardt with the method of Brennan in order to apply and vary force in the crimping process in sections (Col. 5, lines 4 – 19).
Regarding claim 29, Brennan teaches that the transition connector has a tapered outer surface, and the proximal portion is wider than the distal portion as shown in the annotated Figure below. 
    PNG
    media_image1.png
    440
    619
    media_image1.png
    Greyscale


Regarding claim 30, Leonhardt teaches that the first crimping and the second crimping is performed with a crimping tool having a contact surface (the flat portion of press surfaces 19 and 20, Figure 1) parallel with the ultrasound transmission member along a length over the tapered outer surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Leonhardt with the combined method of Brennan and Leonhardt in order to apply and vary force in the crimping process in sections (Col. 5, lines 4 – 19).
Regarding claim 33, Leonhardt further teaches that the first crimping and the second crimping is performed with a tapered crimping tool having a contact surface that contacts the proximal portion of the transition connector overlying the bore before contacting the distal portion of the transition connector overlying the bore (Col. 5, lines 4 – 19 describes crimping in section in order to vary the pressing force and Col. 4, lines 22 – 26 describes adjacent sections are crimped in order).  Examiner notes that in the combined system of Brennan and Leonhardt, it would be obvious to one having ordinary skill in the art at the time the application was filed that the combined method includes the first crimping and the second crimping is performed with a tapered crimping tool having a contact surface that contacts the proximal portion of the transition connector overlying the bore before contacting the distal portion of the transition connector overlying the bore (similar to the disclosure of Leonhardt in Col. 4, lines 22 – 26 and Col. 5, lines 4 – 19).

Regarding claim 34, Leonhardt further teaches that the first crimping and the second crimping are performed sequentially by moving a crimping tool distally along the transition connector (Col. 5, lines 4 – 19 describes crimping in section in order to vary the pressing force and Col. 4, lines 22 – 26 describes adjacent sections are crimped in order).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Leonhardt with the combined method of Brennan and Leonhardt in order to apply and vary force in the crimping process in sections (Col. 5, lines 4 – 19).
Regarding claim 36, Leonhardt teaches that the first crimping and the second crimping are performed with a crimping tool having a contact surface (the flat portion of press surfaces 19 and 20, Figure 1) parallel with the ultrasound transmission member over an entire length of the contact surface, and wherein a greater amount of crimping force is applied via a shaped portion (as shown in the annotated Figure below) of the transition connector overlying the bore.  Examiner notes that in the combined method of Brennan and Leonhardt, a greater amount of crimping force is applied via the shaped portion as shown in the annotated Figure below since Col. 5 lines 4 – 19 of Leonhardt describes a greater force applied to area 33 which is proximal to the area 34 on the right side of Figure 4

    PNG
    media_image2.png
    365
    581
    media_image2.png
    Greyscale


Claim(s) 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brennan (U.S. 6,508,781) in view of Leonhardt (U.S. 3,835,690), and in view of Hare (U.S. 2003/0065263)
Regarding claim 31, Brennan and Leonhardt teach claim 28 as seen above.
Leonhardt further teaches that a greater force is applied to the proximal portion than to the distal portion to secure the proximal end of the ultrasound transmission member within the bore (Col. 5 lines 4 – 19 describes a greater force applied to area 33 which is proximal to the area 34 on the right side of Figure 4).  Also, see rejections of claims 26 and 29 above.
However, Brennan and Leonhardt do not teach that the transition connector has a tapered outer surface that tapers smaller proximally to distally and extends to a distal end of the transition connector.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hare with the combined method of Brennan and Leonhardt in order to provide efficient ultrasonic energy transfer and thereby increasing the probe efficiency (abstract).
Further, the claim would have been obvious because the substitution of one known element (the transition connector) for another would have yielded predictable result to one having ordinary skill in the art at the time the invention was made.
Regarding claim 32, Brennan, Leonhardt, and Hare teach claim 31 as seen above.
Leonhardt further teaches that the first crimping and the second crimping is performed with a crimping tool having a contact surface (the flat portion of press surfaces 19 and 20, Figure 1) parallel with the ultrasound transmission member along a length over the tapered outer surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Leonhardt with the combined method of Brennan and Leonhardt in order to apply and vary force in the crimping process in sections (Col. 5, lines 4 – 19).

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brennan (U.S. 6,508,781) in view of Leonhardt (U.S. 3,835,690), and in view of Addis (U.S. 3,739,460).
Regarding claim 35, Brennan and Leonhardt teach claim 28 as seen above.
However, Brennan and Leonhardt do not teach that wherein the first crimping and the second crimping are performed with two or more crimping members, a more proximal crimping member applying greater force than a more distal crimping member.

Examiner notes that in the combined method of Brennan, Leonhardt, and Addis, a more proximal crimping member applying greater force than a more distal crimping member similar to the disclosure of Leonhardt in Col. 5 lines 4 – 19.  Also, see rejections of claims 26 and 29 above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Addis with the combined system of Brennan and Leonhardt in order to allow simultaneously, or sequentially longitudinally and radially deformation of the transition connector (Col. 6, line 66 – Col. 7, line 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783